Exhibit 10.2

 

 

 

 



BUSINESS OPERTAION MANAGEMENT AGREEMENT



 

BY AND AMONG

  

CHUANGXIANG NETWORK TECHNOLOGY (SHENZHEN) LIMITED

 

AND



 

SHENZHEN CHUANGXIANG NETWORK TECHNOLOGY LIMITED

 

AND

 

JIYING LI

 

HUIBIN SU

 

CHAORAN ZHANG

 

April 20, 2017

 

 

 

 

 

 

 

BUSINESS OPERATION MANAGEMENT AGREEMENT

 

(TRANSLATION COPY)

 

THIS BUSINSS OPERATION MANAGEMENT AGREEMENT (this Agreement) is entered into as
of the 20th day of April, 2017 in Shenzhen, the Peoples Republic of China (the
PRC)

 

by and among

 

Party A: Chuangxiang Network Technology (Shenzhen) Limited

Entity Registration Number: 440300MA5DAEP93

Registered Address: Room 201, Building A, 1 Qianwan Road 1, Qianhai
Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing offices
with Shenzhen Qianhai Commerce Secretary Limited)

Legal Representative: Jiyin Li

 

Party B: Shenzhen Chuangxiang Network Technology Limited

Entity Registration Number: 44030034988710X5

Registered Address: Room 201, Building A, 1 Qianwan Road 1, Qianhai
Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing offices
with Shenzhen Qianhai Commerce Secretary Limited)

Legal Representative: Jiyin Li

 

Party C: Jiyin Li

(China) Citizen ID Number: 410203198712131555

Address: No. 12 Building 5, Dirun Road 2, Jinshui District, Zhenzhou City, China

 

Party D: Huibin Su

(China) Citizen ID Number: 440781198001200210

Address: Room 503, Huanyuan Street 5, Haizhu District, Guangzhou City, China

 

Party E: Chaoran Zhang

(China) Citizen ID Number: 440112197809270019

Address: Room 503, Huajin Road 72, Tianhe District, Guangzhou City, China



 



(Party A, Party B, Party C, Party D and Party E individually being referred to
as a “Party” and collectively the “Parties”).



 



1

 



 

WHEREAS:

 

1.Party A is a validly registered wholly foreign owned entity in the People’s
Republic of China (“P.R. China” or “China”) , duly incorporated and in a good
standing;

 

2.Party B is a validly registered limited liability company under PRC law, duly
incorporated and in good standing;

 

3.Part A and Party B have entered into an Exclusive Technology Consulting
Service Agreement and Party B is obliged to deliver payments to Party A in
accordance with the Exclusive Technology Consulting Service Agreement, as a
result, Party A’s capability of payments are substantially impacted by the daily
operation of business of Party B;

 

4.Party C, Party D and Party E are the total shareholders (collectively, the
“Shareholders”) of Party B, holding 60%, 20% and 20% of issued and outstanding
shares of Party B, respectively, representing 100% equity interest of Party B in
aggregate;



 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be bound, do hereby agree as follows:



 

ARTICLE 1: NO ACTION

 

To ensure Party B’s fulfillment of its obligation under this Agreement and other
agreements it has with Party A, Shareholders hereby consent and confirm that
except prior written consent of Party A or its designee, the Shareholders will
cause Party B take no action that may potentially materially impact its assets,
operation, personnel, responsibilities, rights or contracts in its business,
including but not limited to:

 

1.1take any action that beyond the scope of its normal business or inconsistent
with its usual and ordinary course of business;

 

1.2borrow or incur any debt from any third party;

 

1.3change or remove a director or remove any executive officer;

 

1.4sell or dispose any asset or right of Party B to a third party including but
not limited to intellectual property;

 



2

 



 

1.5grant security interest or other right obligation to a third party on Party
B’s asset or intellectual property;

 

1.6change or amend the business scope of the company;

 

1.7amend the normal course of business of the company or material internal rules
or procedures of the company;

 

1.8transfer any right or obligation set forth hereof to a third party;

 

1.9materially adjust the business model, marketing strategy, operation
principles or customer relationship of the company;

 

1.10distribute the cash or share dividend by any means;

 

ARTICLE 2: MANAGEMTN AND PERSONNEL

 

2.1Shareholders and Party B agree to accept proposals from Party A with regards
to employment, daily operation and management, accounting management and execute
such proposal strictly;

 

2.2Shareholders and Party B agree that Shareholders will appoint the director
nominated by Party A in accordance with the laws and the company charter and
cause such director to be elected as the chairman of the board of the directors
of the company and appoint the chief executive officer, chief financial officer
and other executive officer as nominated by Party A;

 

2.3If the above mentioned director or executive officer nominated by Party A
leaves Party A either by voluntary resignation or termination by Party A, any
position it has with Party B shall be terminated automatically. In such
circumstance, Shareholders shall terminate the position it has with Party B and
appoint and fill in the vacancy by another person nominated by Party A;

 

2.4For the purpose of Article 2.3 herein above, Shareholders shall take all and
any necessary internal and external procedural action to complete the
termination and appointment in accordance with laws, company charter and this
Agreement;

 

2.5At the time Shareholders execute this Agreement, Shareholders shall execute a
Power of Attorney substantially in the form attached hereto as an exhibit to
irrevocably authorize a person designed by Party A to exercise its rights as a
shareholder and vote on behalf of it as a shareholder in a shareholder meeting
of Party B. Shareholders further agree to substitute the designee at the request
of Party A.

 

2.6Party A shall provide financial support to Party B if there is any difficulty
in Party B’s operation.

 



3

 

 

ARTICLE 3: COVENENTS

 

3.1In the event that any agreement between Party A and Party B is terminated or
expired, Party A has the right to determine whether to determinate all
agreements between Party A and Party B including this the Exclusive Technology
Consulting Service Agreement;

 

3.2In consideration of that Party A and Party have built up business
relationship pursuant to the Exclusive Technology Consulting Service Agreement
and Party A’s capability of payments is substantially subject to Party B’s
operation, Shareholders agree to transfer any cash or share dividends, or any
interests (by any means) distributed to them as the shareholders of Party B to
Party A as a gift without any consideration when receiving such cash or share
dividends or interests and take any action or provide any document at the
request of Party A in order to complete such transfer to Party A.

 

3.3Shareholders agree to execute the Shareholder Acknowledgement Form attached
hereto as Exhibit B and cause its spouse to execute the Spouse Acknowledgement
Form attached hereto as Exhibit C at the time of executing this Agreement.
Shareholders confirm that they will strictly comply with and cause (its spouse)
comply with the representation and warranty set forth thereof (including
agreement to amend the representation and warranty at the request of Party A or
in accordance with any applicable law or regulation).



 

ARTICLE 4: MODIFICATION

 

4.1This Agreement constitutes the entire understanding and agreement between the
Parties hereto with respect to the subject matter hereof and shall replace any
prior written or oral agreements, understandings, communication restrictions,
representations between the Parties.

 

4.2No amendment or modification to this Agreement shall be valid unless made in
writing and executed by the Parties. Any amendment or modification executed by
the Parties is a part of this Agreement and has the same legal effectiveness and
force as this Agreement.

 



4

 



 

ARTICLE 5: GOVERNING LAW



 

The conclusion, validity, interpretation, performance and the dispute resolution
of this Agreement shall be governed by the laws of PRC (for the purpose of this
Agreement, the laws of PRC limits to laws of the main land China and excludes
laws of Hong Kong, Macau and Taiwan).

 

ARTICLE 6: DISPUTE SETTLEMENT

 

Any disputes arising from or relating to this Agreement shall be resolved
through consultation by the Parties. In case of a failure to reach an agreement
through consultations within thirty (30) days, each Party can submit the
disputes to the China International Economics & Trade Arbitration Commission
Huanan Branch for arbitration in accordance with its Arbitration Rules in effect
at the time of the arbitration. The arbitration shall be held in Shenzhen. The
arbitral award shall be final and binding upon the Parties.

 

ARTICLE 7: NOTICE

 

Unless otherwise designated by the other Party, any notices of other
correspondences among the Parties in connection with the performance of this
Agreement shall be delivered in person, by personal delivery, certified mail,
pre-stamped mail, express mall or facsimile to the following correspondence
addresses:

 

Party A Chuangxiang Network Technology (Shenzhen) Limited Address Room 201,
Building A, 1 Qianwan Road 1, Qianhai Shenzhen-Hong Kong Modern Service Industry
Cooperation Zone (sharing offices with Shenzhen Qianhai Commerce Secretary
Limited) Facsimile:   Telephone   Attention  

 

Party B Shenzhen Chuangxiang Network Technology Limited Address Room 201,
Building A, 1 Qianwan Road 1, Qianhai Shenzhen-Hong Kong Modern Service Industry
Cooperation Zone (sharing offices with Shenzhen Qianhai Commerce Secretary
Limited) Facsimile:   Telephone   Attention  

 



5

 



 

Party C





Jiyin Li

Address       Telephone   Attention  



 

Party D Huibin Su Address   Facsimile   Telephone   Attention      



Party E



Chaoran Zhang

Address   Facsimile   Telephone   Attention  

 

ARTICLE 8: CONFIDENTIALITY

 

No party to this Agreement shall publicize, divulge or disclose any information
regarding this Agreement, the transaction under this Agreement, unless that (1)
disclosure is required by applicable laws or rules of any stock exchange; (2)
information has been made publicly known without the default of any party; (3)
disclosure is made to its shareholder, legal counsel, accountant financial
advisor or other professional; or (4) the other party gives a written consent in
advance.



 

ARTICLE 9: VALIDITY, TERM AND TERMINATION

 

9.1Any decision involving the written consent, proposal, nomination of Party A
or materially impacting the daily operation of Party B shall be made by the
board of directors of Party A;

 

9.2This Agreement shall take effect from the date first mentioned hereof. Unless
terminated by Party A earlier, this Agreement shall remain valid for 10 years of
the effective date. At the request of Party A, the Parties shall extend this
Agreement or enter into another new business operation management at the
expiration of this Agreement.

 



6

 



 

9.3During the valid term of this Agreement, Party B and Shareholders shall not
terminate this Agreement. Party A has the right to terminate this Agreement with
a written notice at least 30 days before the termination.

 

9.4This Agreement sets forth the fair and reasonable agreements among the
Parties based on equal and value consideration. If any article of this Agreement
is not valid or cannot be fulfilled due to conflict with any law of PRC, it does
not impact the effectiveness and the force of other articles of this Agreement.

 

9.5The failure of a Party to exercise any rights, power or privilege under this
Agreement shall not be treated as a waiver of its rights. Any exercise of any
right, power or privilege in part or in full as set forth in this Agreement
shall not be traded as the exclusion to other right, power or privilege.

 

9.6In the event there is a change of the Shareholder or its ownership in share
of the company due to any reason (including but not limited to bankruptcy,
divorce, death, etc.), this Agreement is legally binding to the Shareholder’s
inherits or transferees and subject any shares held by the inherits or the
transferees which shall be treated as the successor party to this Agreement.

 

9.7This Agreement shall be executed in five copies with the same legal
effectiveness and force. Each Party shall have one copy with one extra copy to
be used for registration with applicable regulatory department.



 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



7

 



 

[EXECUTION PAGE]



 

IN WITNESS WHEREOF, the Parties or their respective authorized representatives
have caused this Business Operation Management Agreement.

 

SIGNED and SEALED by

For and on behalf of

Party A: Chuangxiang Network Technology (Shenzhen) Limited

Legal Representative: Jiyin Li



 

SIGNED and SEALED by

For and on behalf of

Party B: Shenzhen Chuangxiang Network Technology Limited

Legal Representative: Jiyin Li

 

SIGNED by

Party C: Jiyin Li



 

SIGNED by

Party D: Huibin Su



 

SIGNED by

Party E: Chaoran Zhang

 



8



